NUMBER 13-19-00258-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


JAKE FLORES,                                                                   Appellant,

                                             v.

THE STATE OF TEXAS,                                                                Appellee.


                     On appeal from the 25th District Court
                          of Gonzales County, Texas.



                            ORDER TO ABATE

             Before Justices Benavides, Hinojosa, and Tijerina
                             Order Per Curiam

       The appellant perfected an appeal of his conviction by the 25th District Court of

Gonzales County, Texas, in cause number 98-18-B. Now before the Court is State’s

motion to remand to the trial court for findings of fact and conclusions of law.
       On March 27, 2019, the trial court issued an order denying a motion to suppress.

On March 22, 2019, the State filed a timely request for findings of fact and conclusions of

law. The current record contains no findings of fact and conclusions of law in support of

the trial court’s decision to deny the appellee’s motion to suppress.

       Upon the request of the losing party on a motion to suppress, the trial court must

make findings of fact and conclusions of law adequate to provide an appellate court with

a basis upon which to review the trial court’s application of the law to the facts. State v.

Cullen, 195 S.W.3d 696, 699 (Tex. Crim. App. 2006). If the trial court does not enter the

findings of fact and conclusions of law within twenty days from its ruling on the motion to

suppress, the intermediate appellate court must exercise its authority, under Texas Rule

of Appellate Procedure 44.4, and remand the case to the trial court and order the trial

court to enter findings of fact and conclusions of law. TEX. R. APP. PROC. 44.4; Cullen, 195
S.W.3d at 698-700.

       The Court, having considered the documents on file and the State’s motion, is of

the opinion that the motion should be granted. Accordingly, we GRANT counsel’s motion

to abate the present appeal. See TEX. R. APP. P. 44.4.

       This appeal is ABATED and the cause REMANDED to the trial court.                 Upon

remand, the trial court is instructed to make and file findings of fact and conclusions of

law consistent with the holding in Cullen. A supplemental record containing these findings

of fact and conclusions of law should be included in a supplemental clerk's record which

should be submitted to the Clerk of this Court within thirty days from the date of this order.




                                              2
      IT IS SO ORDERED.

                                  PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
29th day of February, 2020.




                              3